Judgment and order affirmed, without costs of this appeal to either party. Memorandum: Although plaintiff was fully aware of the alleged dangerous condition of which she complains, the record is barren of any testimony that she was preoccupied, her attention distracted elsewhere, or of any excuse whatsoever for not having taken reasonable care to avoid the known danger. We agree with the trial court that plaintiff was contributorily negligent. Moreover, the record does not disclose any evidence to support a finding of negligence against the defendant village. (See Dowd v. City of Buffalo, 263 App. Div. 932, affd. 290 1ST. T. 895.) All concur. (Appeal from a judgment dismissing the complaint in a negligence action. The order denied plaintiff’s motion to set aside the previous order of dismissal.) Present — MeCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ. [See 284 App. Div. 836.]